NOTICE OF ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
This is a Notice of Allowance in response to the Amendment/ Remarks filed with the RCE on 10/02/2020. 
Claims 14 and 20 are cancelled. 
Claims 1-13, 15-19, 21 and 22 are pending, with Claims 1, 19, 21 and 22 being independent.
Continuity/priority Information
The present Application 16/395,447, filed 04/26/2019 is a continuation of PCT/EP2016/075855, filed 10/26/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
 
Drawings
 The drawings received on 02/02/2021, replacement drawing sheet Fig. 4, are acceptable.
Allowable Subject Matter
Claims 1-13, 15-19, 21 and 22 are allowed. Claims renumbered 1-20.

The following is an examiner’s statement of reasons for allowance:  
The prior art of record fails to anticipate or render obvious, an apparatus and method as recited among other limitations in the independent Claims 1 and 19, a decoder configured to: decode a first part of the message, based on the first portion of the received data, using a channel decoding scheme with a predefined decoding parameter to form a first data block,
recover a decoding parameter for the second portion of the received data from the first data block, and decode a second part of the message, based on the second portion of the received data, using the channel decoding scheme with a decoding parameter that at least partially includes the decoding parameter recovered from the first data block.

Consequently, Claims 1-13, 15-19, 21 and 22 are allowed over the prior arts. Claims renumbered 1-20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Date: March 1, 2021
Allowability Notice 20201022
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov    
/JAMES C KERVEROS/Primary Examiner, Art Unit 2111